DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-17, 19 and 20 are pending. Claims 5-7, 19 and 20 are withdrawn from further consideration. Claims 1-4 and 8-17 are under examination.
Claim Rejections - 35 USC § 103
Response to Arguments: Applicants argue in the remarks filed February 9, 2021 that the cited references alone or in combination do not teach or suggest the claimed method directed to reducing the signs and symptoms of CCMs in a subject diagnosed with CCMs comprising administering to a subject in need thereof a pharmaceutical composition comprising a therapeutically effective amount of a thrombospondin 1 protein agent, thereby reducing the signs and symptoms of CCMs in a subject with a reasonable expectation of success. 
Applicants argue the teachings of DiStefano et al. are insufficient to establish a reasonable expectation of success because DiStefano et al. do not teach all VEGRF2 inhibitors are effective treatment of CCMs. See the remarks page 6, 8th paragraph – page 7, 1st paragraph). Applicants’ arguments have been fully considered but are not found persuasive because the determination of patentability under 35 U.S.C. 103 does not require the prior art to teach all VEGRF2 inhibitors are effective treatment of CCMs. Obviousness can be established by combining or modifying the teaching of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so and conclusive proof of efficacy is not required to show a reasonable expectation of success. MPEP §§2143.01 and 2143.02(I). in vivo CCM model utilizing Krit1 deficient mice that inhibition of VEGFR2 signaling reversed the increase in permeability, a symptom and sign of CCM (see page 33058, right col.-1st paragraph). Based on the results of their findings, DiStefano et al. suggest that enhanced VEGF/VEGFR2 activation directly simulates pathological angiogenesis leading to CCM formation (see page 33063, right col.-1st paragraph). 3TSR is a known inhibitor of angiogenesis via the mechanism of blocking VEGFR2 signaling (see e.g., Lawler et al., paras. [0062 and 0063]. The references of record provide a sufficient basis for a reasonable expectation of success given that DiStefano et al. has shown the inhibition of VEGFR2 signaling reverses increased permeability in Krit1 deficient mice and 3TSR is an inhibitor of angiogenesis via inhibition of VEGFR2 signaling. One would reasonably expect provided the knowledge in the prior art, that inhibition of VEGFR2 signaling would at least reduced, reverse increased permeability in patients with CCM.
Applicants argue the cited prior art only address in vitro changes in morphology and permeability in endothelial cells, which are not known to represent the process of CCM lesion formation in the brain. Applicants further assert they are the first to show that any agent that inhibits angiogenesis, including TSP1, blocks the formation of brain lesions. See page 7, 2nd paragraph. Applicants further assert that it was unknown in the art that inhibiting angiogenesis could block CCM in vivo. See page 7, 3rd paragraph to page 8, continuing paragraph. Applicants’ arguments have been fully considered but are not found persuasive because as discussed above, the cited art demonstrated in vivo changes in a CCM model of Krit1 deficient mice upon the 
Applicants argue the determination of a reasonable expectation of success in substituting 3TSR for the small moleculeVEGRF2 inhibitor taught by DiStefano et al. is not supported by the evidence of record because the Office Action impermissibly extrapolates that it would have been obvious to use TSP1 to reduces the signs and symptoms of CCMS because blocking CCM in vivo using angiogenesis inhibitors was not known at the time of the invention. See page 8, 1st and 2nd paragraphs. Applicants’ arguments have been fully considered but are not found persuasive because as discussed above the use of angiogenesis inhibitors to reduce signs/symptoms of CCM was established in the prior art with a sufficient basis for a reasonable expectation of success. Therein, in response to applicants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants argue biochemistry is unpredictable art and one cannot extrapolate VEGRFR2/Fc could be substituted for TSP1 because both inhibit VEGFR2 in the absence that any VEGFR2 inhibitor could be useful for treating CCMs. See page 8. Applicants’ arguments have been fully considered but are not found persuasive. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. MPEP §2164.03. The prior art demonstrates that st paragraph. Based on the knowledge in the art, one skilled in the art could readily anticipate that the substitution of 3TSR, an inhibitor the blocks angiogenesis via blocking VEGF receptor signaling, would with reason, reverse permeability as well upon administration because the inhibition is via the mechanism demonstrated to reverse permeability.
Applicants further argue the injection of 3TSR in the retro-orbital region of Krit1ECKO mice lead to near complete prevention of CCMs as measured by lesion volume discussed in the as filed disclosure was unexpected and not taught or suggested in the prior art. See pages 8-10. Applicants’ arguments have been fully considered but are not found persuasive. Although the prior art does not explicitly teach the injection of the angiogenesis inhibitor, 3TSR, in the retro-orbital region of Krit1ECKO mice results in near complete prevention of CCMs as Applicants allege is unexpected, the prior art directs the artisan of ordinary skill to the expectation that CCM formation can be reduce with an inhibitor of angiogenesis through blocking VEGF signaling. The prior art, specifically DiStefano et al., teach (1) CCM is commonly caused by the loss of Krit1, Ccm2 or Pdcd10 (see page 33054, right col.-1st paragraph), (2) VEGF is a known regulator of angiogenesis (see page 33063, right col.-continuing paragraph), (3) the function of VEGF/Krit1 crosstalk in the formation of CCM is obvious (see page 33063, right col.-continuing paragraph), (4) increased VEGF expression in lesions or serum of CCMs patients correlates with the discovery that Krit1 deficient mice have higher serum levels of VEGF(see page 33063, right col.-continuing paragraph) and (5) the administration of an angiogenesis inhibitor that blocks VEGF signaling reverses permeability and stress fiber formations in Krit1 deficient mice which is commonly observed in CCM (see abstract; page 33058, right col.-1st paragraph and page in vivo (see page 33063, right col.-1st paragraph). Wüstehube et al. (of record) teach the dynamic progression of CCM lesions are originally caused by enhanced angiogenesis and the loss of CCM1 (Krit1) makes the endothelial cells susceptible to growth factors to initiate angiogenesis (see page 12644 left col., 1st and 2nd paragraphs1). 
The knowledge in the prior art leads the artisan of ordinary skill to administer an inhibitor of angiogenesis to patients with CCM in order to reduce cause that leads to lesion formation. The knowledge in the prior art specifically leads the artisan of ordinary skill to administering an inhibitor of angiogenesis that blocks VEGF signaling. 3TSR is a known inhibitor of angiogenesis that blocks VEGF signaling; thus, in accordance with the knowledge and suggestions in the prior art, the artisan of ordinary skill would reasonably expect that the administration of 3TSR to Krit1 deficient mice would result in the reduction of increased permeability which would lead to a reduction in angiogenesis and thus, CCM lesion formation. Therefore, the results demonstrated by Applicants, is confirmation of what the prior art teach; inhibiting angiogenesis by blocking VEGF signaling reduces CCM lesion formation. Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. 
Therefore, for the reasons stated above the pending rejections of record under 35 U.S.C. 103 are maintained. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection is maintained.
Claims 1, 3, 4, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over DiStefano et al. (“KRIT1 Protein Depletion Modifies Endothelial Cell Behavior via Increased Vascular Endothelial Growth Factor (VEGF) Signaling”, Journal of Biological Chemistry, 2014; pp. 33055-33065) in view of Lawler et al. (US 2014/0271641 A1; published 2014).
CCM is a neurovascular disease commonly caused by loss of one of three genes; Krit1, Ccm2, and Pdcd10 (see DiStefano et al., p. right col.-1st paragraph). The loss of Krit1 drives the stable endothelium toward an active, disruptive state marked by lost barrier function, increased stress fiber formation and loss of adherens junction integrity both in vitro and in vivo (see DiStefano et al., p. right col.-1st paragraph). DiStefano et al. teach VEGF is a known regulator of pathological angiogenesis and the suggestion that VEGF/KRIT1 cross-talk function in the formation of CCM is obvious (see p. 33063, right col.-continuing paragraph). DiStefano et al. teach that increased VEGF expression in lesions and serum of CCM patients correlates with the discovery that Krit1+/- mice have higher serum levels of VEGF-2 (see p. 33063, right col.-continuing paragraph). DiStefano et al. further teach VEGF signaling could potentiate CCM formation by stimulating pathological angiogenesis and/or increase symptomatology (see p. 33063, right col.-1st paragraph). DiStefano et al. showed that inhibiting VEGF signaling with a VEGRF2 inhibitor reversed the increase in microvascular permeability (sign and symptom of CCM in a subject) in Krit1+/- mice in vivo (see p. 33058, right col.-1st paragraph). 
The teachings of DiStefano et al. direct the artisan of ordinary skill at the time of the effective filing date to inhibit VEGFR2 signaling to reverse increase microvascular permeability observed in Krit1+/- subjects with Cerebral cavernous malformations (CCM). However, 
3TSR (elected species) is known potent inhibitor of angiogenesis that inhibits angiogenesis by blocking VEGFR2 signaling (see e.g., Lawler et al., paras. [0060-0064]). 
The difference between the teachings of DiStefano et al. and the claimed invention is the administration of a therapeutically effective amount of a thrombospondin 1 protein agent. At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to substitute the small molecular VEGFR2 inhibitor with 3TSR to arrive at the claimed method of reducing the signs and symptoms of cerebral cavernous malformations (CCM) in a subject diagnosed with CCM. The artisan would have been motivated to substitute 3TSR for the small molecule VEGFR2 inhibitor because 3TSR is an inhibitor of VEGFR2 and angiogenesis. There would be a reasonable expectation of success given that DiStefano et al. shows that inhibition of VEGFR2 signaling reverses symptoms associated with CCM pathogenesis in Krit1+/- subjects; thus, the administration of an alternative therapeutic that inhibits VEGFR2 signaling would fall within the scope of interest of DiStefano et al. 
Regarding present claim 10, DiStefano et al. teach KRIT1-deficient cells lead to increased vascular density and leaky vessels, which are hallmark of CCM lesions in both mice and humans (see p. 33062-33032; right col.-bridging paragraph). At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to administer 3TSR to a human with CCM to arrive at the presently claimed invention because humans develop CCM lesions as taught by DiStefano et al.
Regarding present claim 12, Lawler et al. teach pharmaceutical compositions comprising 3TSR can be administered orally (see reference claim 19; para. [0133]). At the time of the 
Regarding present claims 13-15, Lawler et al. teach 3TSR (a thrombospondin protein agent) (see e.g., para. [0060-0064]). With regard to the limitations, wherein the step of administering the pharmaceutical composition inhibits the development of vascular lesions in the subject, reduces the subject’s risk of developing vascular lesion, or reverts the subject’s vascular lesion to a non-diseased state, since it is prima facie obvious to administer 3TSR, the skilled artisan would reasonable expect the step of administering the pharmaceutical composition would results in the inhibition of the development of vascular lesions in the subject, reduction in the subject’s risk of developing vascular lesion, and reverting the subject’s vascular lesion to a non-diseased state because it has been held that products of identical chemical composition can not have mutually exclusive properties. See MPEP 2112.01.
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.

The rejection is maintained.
Claims 1, 2, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over DiStefano et al. (“KRIT1 Protein Depletion Modifies Endothelial Cell Behavior via Increased Vascular Endothelial Growth Factor (VEGF) Signaling”, Journal of Biological Chemistry, 2014; pp. 33055-33065) in view of Rusnati et al. (“Thrombosponding-1 as a Paradigm for the Development of Antiangiogenic Agents Endowed with Multiple Mechanisms of Action”, Pharmaceuticals, 2010, pp. 1241-1278).
Krit1, Ccm2, and Pdcd10 (see DiStefano et al., p. right col.-1st paragraph). The loss of Krit1 drives the stable endothelium toward an active, disruptive state marked by lost barrier function, increased stress fiber formation and loss of adherens junction integrity both in vitro and in vivo (see DiStefano et al., p. right col.-1st paragraph). DiStefano et al. teach VEGF is a known regulator of pathological angiogenesis and the suggestion that VEGF/KRIT1 cross-talk function in the formation of CCM is obvious (see p. 33063, right col.-continuing paragraph). DiStefano et al. teach that increased VEGF expression in lesions and serum of CCM patients correlates with the discovery that Krit1+/- mice have higher serum levels of VEGF-2 (see p. 33063, right col.-continuing paragraph). DiStefano et al. further teach VEGF signaling could potentiate CCM formation by stimulating pathological angiogenesis and/or increase symptomatology (see p. 33063, right col.-1st paragraph). DiStefano et al. showed that inhibiting VEGF signaling with a VEGRF2 inhibitor reversed the increase in microvascular permeability (sign and symptom of CCM in a subject) in Krit1+/- mice in vivo (see p. 33058, right col.-1st paragraph). 
The teachings of DiStefano et al. direct the artisan of ordinary skill at the time of the effective filing date to inhibit VEGFR2 signaling to reverse increase microvascular permeability observed in Krit1+/- subjects with Cerebral cavernous malformations (CCM). However, DiStefano et al. do not teach administering a thrombospondin 1 protein agent as instantly claimed.
Thrombospondin-1 protein (TSP-1) is known potent inhibitor of angiogenesis that inhibits angiogenesis by blocking VEGFR2 signaling (see e.g., Rusnati et al., p. 1247, 2nd paragraph and §3.1, 1st paragraph). 
Krit1+/- subjects; thus, the administration of an alternative therapeutic that inhibits VEGFR2 signaling would fall within the scope of interest of DiStefano et al. 
Regarding present claim 10, DiStefano et al. teach KRIT1-deficient cells lead to increased vascular density and leaky vessels, which are hallmark of CCM lesions in both mice and humans (see p. 33062-33032; right col.-bridging paragraph). At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to administer TSP-1 to a human with CCM to arrive at the presently claimed invention because humans develop CCM lesions as taught by DiStefano et al.
Regarding present claims 13-15, Rusnati et al. teach TSP-1 (a thrombospondin protein agent) (see p. 1247, 2nd paragraph and §3.1, 1st paragraph). With regard to the limitations, wherein the step of administering the pharmaceutical composition inhibits the development of vascular lesions in the subject, reduces the subject’s risk of developing vascular lesion, or reverts the subject’s vascular lesion to a non-diseased state, since it is prima facie obvious to administer TSP-1, it reasonable to expect that the step of administering the pharmaceutical composition inhibits the development of vascular lesions in the subject, reduces the subject’s risk of 
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.

The rejection is maintained.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DiStefano et al. (“KRIT1 Protein Depletion Modifies Endothelial Cell Behavior via Increased Vascular Endothelial Growth Factor (VEGF) Signaling”, Journal of Biological Chemistry, 2014; pp. 33055-33065) in view of Rusnati et al. (“Thrombosponding-1 as a Paradigm for the Development of Antiangiogenic Agents Endowed with Multiple Mechanisms of Action”, Pharmaceuticals, 2010, pp. 1241-1278) as applied to claim 1 and in further view of McDonald et al.,("Fasudil Decreases Lesion Burden in a Murine Model of Cerebral Cavernous Malformation Disease", Stroke, 2012, pp. 571-574).
The teachings of DiStefano et al. and Rusnati et al. are discussed above. DiStefano et al. and Rusnati et al. do not teach administering a therapeutically effective amount of a Rho Kinase inhibitor as claimed.
McDonald et al. teach a method of treating cerebral cavernous malformations in a mammal comprising administering a pharmaceutical composition comprising Rho kinase inhibitor, fasudil (see e.g., the abstract)).
At the time of the effective filing date, it would have been obvious to one of ordinary skill in the art combine the Rho kinase inhibitor of McDonald et al. with TSP-1 to arrive at the prima facie obvious to combine two composition each which is taught by the prior art to be useful for the same purpose, in order to a form a third composition which is to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980).
Therefore, the presently claimed invention was prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the presently claimed invention.

The rejection is maintained.
Claims 1, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over DiStefano et al. (“KRIT1 Protein Depletion Modifies Endothelial Cell Behavior via Increased Vascular Endothelial Growth Factor (VEGF) Signaling”, Journal of Biological Chemistry, 2014; pp. 33055-33065) in view of Greenaway et al. (“ABT-510 induces tumor cell apoptosis and inhibits ovarian tumor growth in an orthotopic, syngeneic model of epithelial ovarian cancer”, Molecular Cancer Therapeutics, 2009, pp. 64-74).
CCM is a neurovascular disease commonly caused by loss of one of three genes, Krit1, Ccm2, and Pdcd10 (see DiStefano et al., p. right col.-1st paragraph). The loss of Krit1 drives the stable endothelium toward an active, disruptive state marked by lost barrier function, increased stress fiber formation and loss of adherens junction integrity both in vitro and in vivo (see DiStefano et al., p. right col.-1st paragraph). DiStefano et al. teach VEGF is a known regulator of pathological angiogenesis and the suggestion that VEGF/KRIT1 cross-talk function in the Krit1+/- mice have higher serum levels of VEGF-2 (see p. 33063, right col.-continuing paragraph). DiStefano et al. further teach VEGF signaling could potentiate CCM formation by stimulating pathological angiogenesis and/or increase symptomatology (see p. 33063, right col.-1st paragraph). DiStefano et al. showed that inhibiting VEGF signaling with a VEGRF2 inhibitor reversed the increase in microvascular permeability (sign and symptom of CCM in a subject) in Krit1+/- mice in vivo (see p. 33058, right col.-1st paragraph). 
The teachings of DiStefano et al. direct the artisan of ordinary skill at the time of the effective filing date to inhibit VEGFR2 signaling to reverse increase microvascular permeability observed in Krit1+/- subjects with Cerebral cavernous malformations (CCM). However, DiStefano et al. do not teach administering a thrombospondin 1 protein agent as instantly claimed.
ABT-510 reduces angiogenesis by reducingVEGFR2 signaling (see Greenaway et al., e.g., Figure 6).
The difference between the teachings of DiStefano et al. and the claimed invention, is the administration of a therapeutically effective amount of a thrombospondin 1 protein agent. At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to substitute ABT-510 for the small molecular VEGFR2 inhibitor to arrive at the presently claimed invention. The artisan would have been motivated to substitute ABT-510 for the small molecule VEGFR2 inhibitor because ABT-510 reduces VEGFR2 expression and angiogenesis. There would be a reasonable expectation of success given that DiStefano et al. shows that inhibition of VEGFR2 signaling reverses symptoms associated with CCM pathogenesis in Krit1+/- subjects; 
Regarding present claim 10, DiStefano et al. teach KRIT1-deficient cells lead to increased vascular density and leaky vessels, which are hallmark of CCM lesions in both mice and humans (see p. 33062-33032; right col.-bridging paragraph). At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to administer ABT-510 to a human with CCM to arrive at the presently claimed invention because humans develop CCM lesions as taught by DiStefano et al.
Regarding present claims 13-15, Greenaway et al. teach ABT-510 reduces angiogenesis by reducingVEGFR2 signaling (see Figure 6). With regard to the limitations, wherein the step of administering the pharmaceutical composition inhibits the development of vascular lesions in the subject, reduces the subject’s risk of developing vascular lesion, or reverts the subject’s vascular lesion to a non-diseased state, at the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to substitute the small molecular VEGFR2 inhibitor with ABT-510 to arrive at the claimed methods of reducing the signs and symptoms of cerebral cavernous malformations (CCM) in a subject diagnosed with CCM, since it is prima facie obvious to administer ABT-510, it reasonable to expect that the step of administering the pharmaceutical composition inhibits the development of vascular lesions in the subject, reduces the subject’s risk of developing vascular lesion, and reverts the subject’s vascular lesion to a non-diseased state because it has been held that products of identical chemical composition can not have mutually exclusive properties. See MPEP §2112.01.
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.
The rejection is maintained.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DiStefano et al. (“KRIT1 Protein Depletion Modifies Endothelial Cell Behavior via Increased Vascular Endothelial Growth Factor (VEGF) Signaling”, Journal of Biological Chemistry, 2014; pp. 33055-33065) in view of Greenaway et al. (“ABT-510 induces tumor cell apoptosis and inhibits ovarian tumor growth in an orthotopic, syngeneic model of epithelial ovarian cancer”, Molecular Cancer Therapeutics, 2009, pp. 64-74) as applied to claim 1 and in further view of McDonald et al.,("Fasudil Decreases Lesion Burden in a Murine Model of Cerebral Cavernous Malformation Disease", Stroke, 2012, pp. 571-574).
The teachings of DiStefano et al. and Greenaway et al. are discussed above. DiStefano et al. and Greenaway et al. do not teach administering a therapeutically effective amount of a Rho Kinase inhibitor as claimed.
McDonald et al. teach a method of treating cerebral cavernous malformations in a mammal comprising administering a pharmaceutical composition comprising Rho kinase inhibitor, fasudil (see e.g., the abstract)).
At the time of the effective filing date, it would have been obvious to one of ordinary skill in the art combine the Rho kinase inhibitor of McDonald et al. with ABT-510, taught by Greenaway et al. to arrive at the presently claimed invention. The artisan of ordinary skill in the art would have been motivated to do so because cerebral cavernous malformation can be treated with Rho kinase inhibitors as taught by McDonald et al. The use of the combination of a Rho kinase inhibitor and ABT-510 is nothing more than the predictable use of prior art elements according to their established functions. It is prima facie obvious to combine two composition each which is taught by the prior art to be useful for the same purpose, in order to a form a third prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the presently claimed invention.
Conclusion
No claim is allowed. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1Wüstehube et al., “Cerebral cavernous malformation protein CCM1 inhibits sprouting angiogenesis by activating DELTA-NOTCH signaling:, PNAS, 2010, 12640-12645